Citation Nr: 1436341	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  12-24 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

2.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a gynecological disorder, claimed as a uterine tumor.

3.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for gastrointestinal disorder, claimed as stomach ulcers and a hiatal hernia.

4.  Entitlement to service connection for a respiratory disorder claimed as sleep apnea and emphysema.



REPRESENTATION

Appellant represented by:	To Be Clarified


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2009, August 2010, and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2013 signed statements, the Veteran raised claims of entitlement to temporary total ratings for convalescence associated with an October to November 1972 VA hospitalization for treatment of retroversion uterus and an April 21, 2011 esophagogastroduodenoscopy (EGD) procedure.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The matter of the claim for service connection for a respiratory disorder claimed as sleep apnea and emphysema, the reopened claim for service connection for a psychiatric disorder, and the claims of whether new and material evidence was received to reopen claims for service connection for gynecological and gastrointestinal disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A May 1996 rating decision denied the Veteran's claim of service connection depression; the Veteran did not appeal this determination and no new and material evidence was received within one year of its issuance.
 
2. The evidence added to the record since the May 1996 decision that denied the claim for service connection for depression raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1996 rating decision that denied the claim of entitlement to service connection for depression is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).
 
2.  The evidence received since the May 1996 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013), VA has certain obligations to notify and assist the appellant.  Given that this decision reopens the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as depression, and then remands the appeal, an exhaustive analysis of VA's attempt to comply with these statutes is not in order. 

A March 1996 rating decision denied the Veteran's claim for service connection for depression on the basis that there was no diagnosis of a chronic depressive disorder related to service or a service-connected disability.  This denial was continued in a May 1996 rating decision.

The evidence of record at the time of the last final decision in May 1996 included the Veteran's service treatment records.  An April 28, 1969 clinical record includes her complaints of a knot in her throat and an inability to sleep at night.  She was agitated and depressed.  The record indicates that she was seen before for the problem of dysphagia.  The clinical plan was to place the Veteran on Elavil and monitor her.

An August 1969 clinical entry shows that the Veteran requested medication for being run down and depressed.  Blood tests were ordered.  When examined for discharge in 1970, a psychiatric abnormality was not noted.

Also of record at the time of the RO's March 1996 decision was a report of the Veteran's VA hospitalization from October to November 1972 and VA medical records, dated from January to February 1996, that do not discuss a psychiatric disorder. 

Private treatment records from Duke University Medical Center, dated from October 1990 to November 1993, include a diagnosis of situational depression.

The Veteran was notified in writing of the RO's March 1996 determination and her appellate rights.

In April 1996, the RO received a March 1996 statement from C.H.L., III, M.D., a gynecologist at Duke University Medical Center, to the effect that he started treating the Veteran in August 1983 for gynecological disorders and elements of situational depression, for which imipramine was prescribed.

In a May 1996 rating decision, the RO determined that new and material evidence had not been received to reopen the claim for service connection for depression.  The Veteran was notified in writing of the RO's May 1996 determination and her appellate rights and did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality of the March 1996 decision pursuant to 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the March 1996 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302 , 20.1103.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran 's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim was received in July 2009.  The evidence added to the record since the March 1996 rating decision includes VA and non-VA medical records, dated from March 2006 to August 2010, and the Veteran's written statements in support of her claim.
 
Private treatment records from Duke University Medical Center, dated from March to August 2006, include diagnoses of insomnia due to a major depressive disorder and a generalized anxiety disorder.  According to a March 2006 record, the Veteran gave a long history of depression intermittently for ten years and her first depressive episode was in her 20s.

In a September 2013 statement, the Veteran indicated that her depression was a chronic condition that worsened since 1969 and that she continued to be treated by VA for a depressive disorder.  

Overall, the written and other evidence added to the record since the last final denial describes an in-service injury and includes statements as to continuous symptomatology, that tend to suggest that a current psychiatric disability may be related to active service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for an acquired psychiatric disorder claimed as depression is granted. 


REMAND

RO Hearing Request

In a signed statement received on September 10, 2013, the Veteran requested an "in-person" conference or "telephonic" meeting with a Decision Review Officer (DRO).  It appears that the Veteran may want to testify during a personal hearing at the RO regarding her claims.  The Veteran has a right to the hearing.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.700 (2013).  Therefore, her hearing request should be clarified and she should be scheduled for a DRO hearing if so requested.


Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder claimed as depression that she reports having for over 40 years.  The April 1969 service treatment record shows that Elavil, an anti-depressant medication, was prescribed.  The March 2006 post service private medical record from Duke University includes a history of her first depressive episode in her 20s, a long history of depression, and current diagnoses of a major depressive disorder and generalized anxiety.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran's statements provide evidence of a continuity of depression- related symptomatology beginning in service.  The private medical records include diagnoses of depression and generalized anxiety disorders.  An examination is needed to determine whether the Veteran's current psychiatric disorder is related to service.




Outstanding VA Records

In her September 2013 written statement, the Veteran referenced records from the VA medical center (VAMC) in Fayetteville, North Carolina, dated from January 2011 to June 2013, regarding her treatment for depressive and gastrointestinal disorders.  The claims file only contains VA medical records dated to August 2010.  Thus, there appear to be some pertinent VA medical records that may affect the disposition of the instant claims that are not yet associated with the claim file.  38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)

Representative Clarification

Clarification is needed with respect to the Veteran's current representative.  In July 1995, the Veteran granted power of attorney in favor of the service organization Disabled American Veterans (DAV).  See July 21, 1995 signed VA Form 21-22.  There is no indication that the Veteran revoked her power of attorney in favor of the DAV.

However, in November 2010 and July and August 2012, the North Carolina Department of Veterans Affairs (NCDVA) submitted statements on her behalf.  But, in February 2013, the DAV submitted a Statement of Accredited Representative in Appealed Case (in Lieu of VA Form 646).  Although, a May 2014 RO letter to the Veteran lists the NCDVA as the organization to receive a copy of the letter.  

The Veteran should be requested to clarify her current representative by executing a new VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, or VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of the attorney or organization she desires to currently represent her.  If the Veteran designates the NCDVA or any accredited attorney, agent, or service organization as her representative, the Veteran should be requested to revoke her July 1995 power of attorney in favor of the DAV.

Sleep Apnea

The July 2013 rating decision denied service connection for a respiratory condition claimed as sleep apnea and emphysema.  In a September 2013 signed statement, the Veteran disagreed with the RO's decision.  The Board construes the Veteran's statement as a notice of disagreement.  The issue must be REMANDED, so that the RO can issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding the matter of entitlement to service connection for a respiratory disorder claimed as sleep apnea and emphysema.  If, and only if, the Veteran timely perfects an appeal as to the matter, should this claim be returned to the Board.

2. Request that the Veteran clarify her current representative by executing a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, or VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of the attorney or organization she desires to currently represent her.  If appropriate, request that she revoke the previously executed July 1995 power of attorney in favor of the DAV.

Any response from the Veteran in this regard should be associated with the claims file.  

3. Request that the Veteran clarify in writing if she wishes to testify during a personal hearing at the RO before a DRO.  If so, schedule her for a hearing consistent with her request.

4. Obtain all medical records regarding the Veteran's treatment at the VAMC in Fayetteville, dated since August 2010, and from any additional VA and non-VA medical provider identified by her.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim. 

5. After completing the development requested above, schedule the Veteran for a VA psychiatric examination to determine the etiology of any diagnosed psychiatric found to be present.  A complete history of the claimed disorder should be obtained from the Veteran.  All indicated testing should be conducted and all clinical findings reported in detail.  The claims folder should be made available to the examining physician for review.

For any diagnosed psychiatric disorder identified, including depression, anxiety, or another disorder, the examiner should opine whether it is at least as likely as not, i.e., is there at least a 50 percent probability, that it had its clinical onset or is otherwise related to the appellant's active duty service (including the findings noted in the April and August 1969 service treatment records).  

Reasons should be provided for all opinions rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.  

The absence of evidence of treatment for depression in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

6. Then, adjudicate the Veteran's claim for service connection for a psychiatric disorder, claimed as depression, and readjudicate her claims as to whether new and material evidence was received to reopen her claims for service connection for gynecological and gastrointestinal disorders, in light of the additional evidence. If the claims are not granted to her satisfaction, send her and her representative (if clarified) a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


